Callahan, J.
(dissenting). I respectfully dissent and vote to vacate the arbitrator’s decision. While I concur that an arbitrator has broad discretion and believe that the determination as to timeliness is within that discretion (North Syracuse Cent. School Dist. v North Syracuse Educ. Assn., 45 NY2d 195), the determination that the title of stenographic secretary to the County Attorney comes within the collective bargaining agreement is irrational and should be vacated. There is simply no evidence to support that determination. The subject position is not specified on the agreed upon list of those titles to be within the collective bargaining agreement. We must assume that such omission was deliberate. The determination that the position of secretary to County Attorney is within the contract is not a rational one and, therefore, in my opinion, the arbitrator acted in excess of his power necessitating a vacatur of the award (CPLR 7511, subd [b], par 1, cl [iii]; Matter of Givran, Inc. [International Brotherhood of Teamsters, Local 294], 55 AD2d 746). (Appeal from order of Niagara Supreme Court— arbitration.) Present—Simons, J. P., Schnepp, Callahan, Witmer and Moule, JJ.